Court of Appeals
                                 First District of Texas
                                         BILL OF COSTS

                                          No. 01-16-00276-CV

                                 Robert Davenport and Jayne Edison

                                                   v.

   Dr. Samuel Maxwell Adu-Lartey and Athletic Orthopedics and Knee Center, P.A. d/b/a AOK
                                       Orthopedics

             NO. 2014-71784 IN THE 189TH DISTRICT COURT OF HARRIS COUNTY



   TYPE OF FEE              CHARGES            PAID/DUE                STATUS                PAID BY
     MT FEE                   $10.00           12/19/2016               E-PAID                  ANT
SUPP CLK RECORD               $33.00           05/26/2016                PAID                   ANT
   CLK RECORD                 $582.00          05/06/2016                PAID                   ANT
     MT FEE                   $10.00           04/07/2016               E-PAID                  ANT
      FILING                  $175.00          04/05/2016               E-PAID                  ANT
STATEWIDE EFILING             $30.00           04/05/2016               E-PAID                  ANT


  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $840.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this 25th day of May,
2018.